[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                   ________________________              FILED
                                                U.S. COURT OF APPEALS
                          No. 10-11932            ELEVENTH CIRCUIT
                                                     MARCH 1, 2011
                      Non-Argument Calendar
                                                       JOHN LEY
                    ________________________            CLERK

                 D.C. Docket No. 1:05-cv-02463-JTC

CAITLIN CHILDS,
CHRISTOPHER FREEMAN,

                                               Plaintiffs-Appellees,

                              versus

DEKALB COUNTY, GEORGIA, et al.,

                                               Defendants,

DETECTIVE D.A. GORMAN,
                                               Defendant-Appellant.

                    ________________________

                          No. 10-14041
                      Non-Argument Calendar
                    ________________________

                 D.C. Docket No. 1:05-cv-02463-JTC

CAITLIN CHILDS,
CHRISTOPHER FREEMAN,

                                               Plaintiffs-Appellants,
                                       versus

DEKALB COUNTY, GEORGIA, et al.,

                                                          Defendants,

DETECTIVE D.A. GORMAN, individually,

                                                          Defendant-Appellee.

                           ________________________

                    Appeals from the United States District Court
                        for the Northern District of Georgia
                           ________________________
                                  (March 1, 2011)

Before WILSON, COX, and BLACK, Circuit Judges.

PER CURIAM:

                              I. CASE NO. 10-14041

         In this case, which has been consolidated with our case number 10-11932,

Plaintiffs Childs and Freeman appeal the district court’s order denying their request

to award them attorneys fees and costs against the defendant David Gorman.

Plaintiffs seek some $200,000 in fees and $4,239 in costs based on a verdict for each

Plaintiff of $1.00 in compensatory damages and $1.00 in punitive damages, for a total

award of $4.00. The district court denied the request for fees and costs in a brief

order.



                                         2
      The facts are straightforward. Detective Gorman was ordered to observe and

photograph a protest that was attended by Plaintiffs in December 2003. Gorman

photographed the protest while in plain clothes and seated in his unmarked police car

parked across the street. Plaintiff Childs noticed Gorman taking photos of the

protesters and wrote down the tag number of Gorman’s vehicle, presumably to report

Gorman’s suspicious activity. Plaintiffs then departed in their vehicle. Concerned

that Plaintiffs would make public his tag number and endanger his family because he

drove his unmarked car home after work, Gorman decided to follow Plaintiffs to the

nearby restaurant where they had stopped. Gorman testified that he hoped that if he

explained to Plaintiffs why he was concerned, they would hand over the paper with

the tag number on it. Gorman approached Plaintiffs with the assistance of Officer

Maphet; Plaintiffs were uncooperative and belligerent. Eventually, the situation

degenerated, and Plaintiffs were arrested for disorderly conduct and taken into

custody.

      The Plaintiffs contend that this was an exceptional case justifying an award of

fees and costs. We agree that this case was “exceptional,” but not in the sense the

Plaintiffs say that it was. It was “exceptional” because the jury obviously concluded

that it was either much ado about nothing or, at best, much ado about very little.




                                          3
      Apparently the only claim on which the Plaintiffs prevailed against Detective

Gorman was a claim that Gorman wrongfully detained the Plaintiffs for a period of

time prior to Gorman’s lawful arrest of the Plaintiffs. The jury obviously concluded

the Plaintiffs sustained no significant injury during the detention.

      The Plaintiffs present two issues on this appeal: first, they argue that the district

court abused its discretion by failing to apply the three factors for analyzing fees in

nominal damages cases, and that, had these factors been applied, fees would have

been awarded; and second, they argue that the court abused its discretion by denying

Plaintiffs’ costs without explanation.

      We reject the suggestion that the district judge did not use the three-factor test

the Supreme Court and this Court employ when determining prevailing-party fees in

nominal damages cases. And, we reject the argument that the district judge

erroneously concluded that denial of fees was mandatory. While it would have been

preferable had the district judge listed the factors to be considered, and addressed

each in turn, it is clear that the district court applied the correct law. The court’s

order denying fees and costs cited Farrar v. Hobby, 506 U.S. 103, 111-12, 113 S. Ct.

566, 573 (1992), and Gray v. Bostic, 570 F.3d 1321, 1326 (11th Cir. 2009), which

inform the award of fees in nominal damage cases. And, the court’s parenthetical

case descriptions clearly show that the court understood that fees could be awarded,

                                            4
but should not be awarded in nominal damages cases except in an exceptional case.

None of the three factors set out in Farrar favor an award of fees in this case.

      We likewise reject Plaintiffs’ argument that a district court abuses its discretion

in a nominal damages case by failing to provide an explanation for its denial of fees.

None of the cases cited by Plaintiffs for this proposition were nominal damages cases.

All of the cases involved an appeal of an award attorneys fees and costs. In such

situations, district judges are required to “provide a concise but clear explanation of

its reasons for the fee award” so that appellate courts may be able to decipher the

calculus used by the district court in granting attorneys’ fees. Hensley v. Eckerhart,

461 U.S. 424, 437, 103 S. Ct. 1933, 1941 (1983). This rule makes sense because

when fees are awarded it is necessary for an appellate court to gauge the

reasonableness of the award. In nominal damages cases, however, the default rule is

to deny attorneys fees in all but exceptional cases. Plaintiffs have cited no authority

requiring a district court to provide a detailed explanation of its reasons for finding

a case “unexceptional” in a nominal damages case. We find no abuse of discretion

in the denial of fee in this case.

      The district court should have stated a reason for its denial of an award of court

costs. But, given the circumstances in this case, we decline to find error in the court’s

discretionary denial of costs.

                                           5
                                 II. CASE NO. 10-11932

       In this case, the defendant David Gorman appeals following a verdict and

judgment against him for each Plaintiff in the amount of $1.00 in compensatory

damages and $1.00 in punitive damages.

       Gorman presents two issues on this appeal. He contends that the district court

erred in denying his pre-verdict and post-verdict Rule 50 motions to set aside the jury

verdict against him because he is entitled to qualified immunity.1 In the alternative,

Gorman contends that the district court erred in denying his motion to set aside the

punitive damages award against him because the Plaintiffs did not introduce evidence

at trial that would support such an award.

       We reject Gorman’s argument that the district court erred in denying his Rule

50 motion to set aside the jury verdict. “After trial, if defendants continue to urge

qualified immunity, the decisive question, ordinarily, is whether the evidence

favoring the party seeking relief is legally sufficient to overcome the defense.” Ortiz

v. Jordan, ___ U.S. ___, 131 S. Ct. 884, 889 (2011) (citing Fed. R. Civ. P. 50). And,

as we have previously noted, “[w]here there is no change in the evidence, the same

evidentiary dispute that got the plaintiff past a summary judgment motion asserting



       1
       The district court incorrectly construed Gorman’s motion as a Rule 59(e) Motion to Alter
or Amend a Judgment. (Dkt. 149, Order at 2.)

                                              6
the qualified immunity defense will usually get that plaintiff past a Rule 50[] motion

asserting the defense . . . .” Johnson v. Breeden, 280 F.3d 1308, 1318 (11th Cir.

2002).

      Gorman contends that even if his actions amounted to an unlawful seizure

under the Fourth Amendment, such violation was not clearly established at the time

of his interactions with Plaintiffs. In support of this position, Gorman argues that not

all of Plaintiffs’ allegations relied upon by this court in a prior panel opinion

affirming the denial of qualified immunity to Gorman were proven at trial. Gorman

says that the evidence at trial showed that he did not threaten to arrest Plaintiffs if

they failed to produce identification. He also argues that the evidence showed that

when he grabbed Freeman’s wrist, it was to effectuate a lawful arrest for disorderly

conduct. Even in the absence of these two pieces of evidence, we conclude that there

was sufficient evidence introduced at trial from which a reasonable jury could

conclude that Gorman’s stop of Plaintiffs was a seizure under the Fourth Amendment.

There was evidence that Plaintiffs’ vehicle was blocked, Officer Maphet’s blue lights

were activated, and the Plaintiffs were ordered out of their vehicle and repeatedly

questioned for nearly an hour. Detective Gorman admitted at trial that he did not

have reasonable suspicion to stop Plaintiffs or to detain and question them. In light

of this evidence, we conclude that the district court was correct in denying qualified

                                           7
immunity to Gorman because it was clearly established that a seizure without

reasonable suspicion violates Fourth Amendment rights.2 See, e.g., United States v.

Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877 (1980); Miller v. Harget, 458

F.3d 1251, 1257 (11th Cir. 2006); United States v. Thompson, 712 F.2d 1356, 1359

(11th Cir. 1983).

       We also reject Gorman’s argument that the district court erred in denying his

motion to set aside the award of punitive damages. It is well-settled that intentional

violations of federal law are “sufficient to trigger a jury’s consideration of the

appropriateness of punitive damages.” Smith v. Wade, 461 U.S. 50, 51, 103 S. Ct.

1625, 1637 (1983). There is evidence in this case that Gorman knew that he lacked

reasonable suspicion to stop Plaintiffs. Gorman also testified that he had been trained

that it was unlawful for him to seize a person absent probable cause, but that he chose

to stop them anyway. (Dkt. 171, Tr. Transcript at 35.) Such evidence is sufficient to

send to the jury the question of punitive damages. Wade, 461 U.S. at 51, 103 S. Ct.


       2
        We have stated that “a defendant is entitled to have any evidentiary disputes upon which the
qualified immunity defense turns decided by the jury so that the court can apply the jury’s factual
determinations to the law and enter a post-trial decision on the defense.” Johnson, 280 F.3d at 1318.
In order for a jury to make such factual determinations, however, special interrogatories must be
used. Id. When requested, “the use of special jury interrogatories going to the qualified immunity
defense is not discretionary with the court.” Id. (citing Cottrell v. Caldwell, 85 F.3d 1480, 1487
(11th Cir. 1996) (“Because a public official who is put to trial is entitled to have the true facts
underlying his qualified immunity defense decided, a timely request for jury interrogatories directed
toward such factual issues should be granted.”)). In this case, Gorman requested no special
interrogatories and none were given.

                                                 8
at 1637.    Gorman argues that the fact that the jury concluded that he had

unconstitutionally detained Plaintiffs does not mean that the jury concluded that

Gorman “intended” to unconstitutionally detain Plaintiffs. In light of the court’s

instructions to the jury, however, we conclude that the jury found that Gorman

intentionally violated federal law when stopping Plaintiffs. The court instructed the

jury that in order to find Gorman liable to Plaintiffs they had to find “that the

Defendants intentionally committed acts that violated the Plaintiffs’ federal

constitutional right not to be arrested or seized without probable cause . . . .” (Dkt.

173, Tr. Transcript at 8.) The law assumes that jurors follow the instructions given

them. United States v. Butler, 102 F.3d 1191, 1196 (11th Cir. 1997). Because we

conclude there was sufficient evidence from which the jury could conclude that

Gorman intentionally violated Plaintiffs’ constitutional rights, it was not error for the

district court to deny Gorman’s motion with respect to the award of punitive damages.

                                 III. CONCLUSION

      In case number 10-14041, the district court’s order denying Plaintiffs’ attorney

fees and costs is AFFIRMED. In case number 10-11932, the district court’s order

denying Defendant Gorman’s motion for judgment as a matter of law based on

qualified immunity and the court’s order denying Gorman’s request to overturn the

jury’s award of punitive damages is AFFIRMED.

                                           9
AFFIRMED.




            10